       Case 6:17-cr-00177-MC           Document 55      Filed 04/23/20     Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

 UNITED STATES OF AMERICA,                         Case No. 6:17-cr-00177-MC

                                Plaintiff,         STIPULATION TO AMENDED
                                                   JUDGMENT OF TIME SERVED
                       v.

 LEONIDES PATRICK HERRERA,

                                Defendant.

       This matter is before the Court following the Ninth Circuit's order in United States v.

Herrera, No. 19-30010 (9th Cir. Mar. 5, 2020), granting the government's unopposed motion to

remand the case for resentencing. The parties have agreed based on the interests of justice to

resolve the matter by entry of an amended judgment that:

       1) Resentences Mr. Herrera to time served on Counts 1;

       2) Omits reference to the Armed Career Criminal Act, 18 U.S.C. § 924(e); and

       3) Reduces the term of supervised release from five years to three years.

       The parties further agree that all other aspects of the original judgment and commitment

order should remain the same.

       Because Mr. Herrera's release plan has been reviewed and approved by the United States

Probation Office, the parties agree that the amended judgment should be effective immediately

and that Mr. Herrera should be released from custody.

PAGE 1. STIPULATION TO AMENDED JUDGMENT OF TIME SERVED
       Case 6:17-cr-00177-MC          Document 55        Filed 04/23/20      Page 2 of 2




       Having consulted with counsel, Mr. He1Tera hereby waives any right that he has to an in-

person hearing for resentencing and agrees to be resentenced in accordance with the terms of this

stipulation in absentia.

       Based on the above, and the Court concu1Ting,

       IT IS HEREBY ORDERED that an amended judgment and commitment order shall be

prepared and entered forthwith in accordance with the stipulation of the parties as detailed above.

       IT IS FURTHER ORDERED that the Bureau of Prisons shall release the defendant.

       Dated this    J. 3 rJ   day of April, 2020.




                                                     Hon. Michael J. McShane
                                                     United States District Court Judge

Presented upon agreement of the parties by:


s/ Elizabeth G. Daily
Elizabeth G. Daily
Assistant Federal Public Defender


s/ Amy E. Potter
Amy E. Potter
Assistant United States Attorney




PAGE 2. STIPULATION TO AMENDED JUDGMENT OF TIME SERVED
